DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 26 April 2021 have been considered.
Drawings
Although Applicant states that corrected drawings were filed, they cannot be located in the file wrapper.
Rejections under Section 101
Applicant argues that the recitation of a computer means that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  See MPEP 2106.04(a)(2), section III.C.  I can look at the SQL function 410 containing a non-SQL function PlusOne, replace the non-SQL function with a macro containing SQL expressions that perform the function of the non-SQL function PlusOne, resulting in the SQL statement 460, and I can do all this mentally.  The claims recite performing these mental steps on a computer.  This is abstract.
Applicant argues that avoiding two different processing engines integrates the abstract idea into a practical application.  Examiner disagrees.  “[T]he judicial exception alone cannot provide the improvement.”  MPEP 2106.05(a).  The mental steps of rewriting the SQL query containing a non-SQL function to include a SQL macro that performs the functionality of the non-SQL function is the judicial exception.  Insofar as avoiding two different processing engines improves the efficiency of processing the query, this results from the mental steps, and therefore does not render the claim patent eligible.
“[A] particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome,” see id., such as that disclosed in paragraphs [0047]-[0058] of the specification would, however, render the claims patent eligible.

Drawings
Figures 1A and 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 9, and 17 recite the limitation “replacing the non-SQL statement with a replacement SQL statement”.  There is insufficient antecedent basis for the limitation “the non-SQL statement” in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) implementing a non-SQL function as a SQL macro, and rewriting a SQL query that includes the non-SQL function as a SQL query containing a return string from the SQL macro.  This is a mental process.  I can look at the non-SQL function in Fig 4A (412), and rewrite the query 410 as query 460, including the return string “n+1.”
This judicial exception is not integrated into a practical application because the additional elements of a processor, memory, and a computer readable medium amount to nothing more than instructions to implement the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor, memory, and computer readable medium are generic computer elements.
As per claims 2-3, 6-8, 10-11, 14-16, 18-19, and 22-24, the limitations are directed to the mental steps carried out by a person.
As per claims 4-5, 12-13, and 20-21, the additional elements of a SQL optimizer and an SQL engine are generic elements that amount to simply implementing the abstract idea on a computer, and, as generic elements, represent well-understood, routine, and conventional computer functionality.
However, the disclosed rules-based methodology for constructing the replacement SQL statement (Specification [0047]-[0058]) would, however, be integrate of the abstract idea into a practical application.

Allowable Subject Matter
Although minimizing the number of context switches between a SQL engine and a non-SQL engine was recognized in the prior art as a goal, rewriting a received SQL query containing a non-SQL function to replace the non-SQL function with a SQL function as claimed is not taught or suggested in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER

Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159